Title: To Thomas Jefferson from John Neal, 5 August 1825
From: Neal, John
To: Jefferson, Thomas


Dear Sir.
London 7 Warwick Street, Pall Mall
Aug. 5. 1825.
Yours (with no date), arrived yesterday. Allow me to thank you, for your kindness, in replying so fully. It has enabled me to communicate with mr Rey, in a very satisfactory shape. He was much afraid that his letter, or mine, had miscarried. But I knew your habits—the multitude of your engagements, and attributed the delay, partly to those engagements, and partly to your having no such news to communicate, as would be of use to the men, whose names you have in the list, with which I furnished .I rejoice to hear that your Institution is already underway; and I enclose you a paper, which I dare say will secure your consideration, for a subject, hitherto neglected, in our plans of collegiate education. I speak of bodily exercise—the whole range of Gymnasticks. I know professor Volker, who is now established here; and such was my opinion, after due enquiry, of the great advantages likely to be derived from pursuing a course of proper gymnasticks, with him, that I have become a pupil of his (at the age of 31); and am now thoroughly convinced of the great importance of bodily exercise to people of studious habits. Professor V. will be employed in the London university, which is now on foot at Hwylewood, Chelsea, and in several other places, schools are already established; and it is believed here, that, in a little time, gymnastick exercises will form a part of education at most of the schools. I hope so, I confess; and wish (with mr Brougham and mr campbell, two of the chief promoters of the London University) that they may also be introduced into all the colleges.I send you the paper, merely to give you some idea of what is done, by a regular system. I will vouch for the truth of what is declared  it, so far as the progress of a pupil is con I am able to do with ease, many things I thought impossible six weeks ago; as  I have not been able to attend more  half the time. He has two or three large classes of men, already, from 21. to 50, years of age—and even 60; all of whom have gained visibly, in power and looks, within a little time.If you should look upon the matter as I do, I am sure that you will consider a gymnastick school, quite an indespensable part of your colleges. and, if you should think it worth your while to engage a professor, although I know of none to be had, now, I will get mr Voelker himself to  provide one for you.In short—if I can be of any use whatever, I must beg of you to give me an opportunity; for I have nothing so much at heart, as the promotion of what I consider the true interest of my country.I do not require any reply, my dear Sir, unless you have occasion for my aid. I know the value of your time—to yourself, and to America; and I would not have you waste a single hour in writing to me, out of courtesy.With unaffected regard I am dear Sir, Your well wisherJohn Neal.P.S. I should observe, by the way, in justification of myself, that most, if not all of the gentlemen, whose names you had, were able to make themselves understood in English; and were all very zealous in the study of it. If no other obstacle had interfered, I  should not consider them disqualified for teaching, because of their imperfect knowledge of our language. Their lectures would be written—revised & committed, to memory.Respectfuly Yours &cJ. N.